Citation Nr: 0213295	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for vertigo secondary 
to a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in July 2000.  That decision denied, in 
pertinent part, the veteran's application to reopen claims of 
service connection for paranoid schizophrenia and vertigo 
secondary to a head injury.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The veteran's claim was certified to the Board as a claim for 
service connection for paranoid schizophrenia and vertigo 
secondary to a head injury.  Review of the RO's rating 
actions and statements of the case reveals that is unclear 
whether the RO found the evidence sufficient to reopen the 
veteran's claims of service connection for paranoid 
schizophrenia and vertigo secondary to a head injury.  
Regardless of the RO's determination, the Board must also 
first address that question.  The United States Court of 
Veterans Appeals (Court) has held that the Board of Veterans' 
Appeals (Board) is under a legal duty in such a case to 
determine if there was new and material evidence to reopen 
the claim, regardless of the RO's action.  Jackson v. 
Principi, 265 F.3d 1366 (Fed.Cir.2001) (applicable when prior 
final denial entered by an RO); Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996) (applicable 
when prior final denial entered by the Board).  The issue  
before the Board is whether new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for paranoid schizophrenia and vertigo 
secondary to a head injury has been submitted.  Only if the 
Board finds new and material evidence may it properly address 
the merits of the decision.
At a Travel Board hearing before the undersigned in July 
2002, the veteran clarified that his claim for service 
connection for schizophrenia should not be limited to a 
psychotic disorder but rather should include a psychiatric 
disorder of any nature.  The prior relevant RO and Board 
decisions have essentially adjudicated the veteran's claims 
and application to reopen his claims so as to include any 
evidence of a psychiatric condition and the decision that 
follows will also determine if new and material evidence has 
been presented to reopen a claim for service connection for 
any type of psychiatric disorder.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for residuals of a head injury was denied by the RO in June 
1972.

2.  The veteran's claim of entitlement to a nervous condition 
was denied by the Board in October 1974.

3.  The veteran's application to reopen the previously denied 
claim of entitlement to service connection for the residuals 
of a head injury, including blackouts, headaches, and 
dizziness was denied by the Board in September 1992.

4.  In July 1998, the RO reopened and then denied the 
veteran's claims of entitlement to service connection for 
depressive mood, vertigo secondary to a head injury, and a 
psychiatric disorder, to include paranoid schizophrenia; the 
veteran did not complete an appeal of that decision.

5.  Evidence submitted since the July 1998 RO denial of 
service connection for vertigo secondary to a head injury 
contains medical records which, while not of record at the 
time of the 1998 RO decision, is essentially cumulative of 
previously considered evidence or is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.

6.  Evidence submitted since the July 1998 denial of service 
connection for depressive mood and a psychiatric disorder, to 
include paranoid schizophrenia is essentially cumulative of 
previously considered evidence and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying service connection 
for depressive mood, vertigo secondary to a head injury, and 
paranoid schizophrenia is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1103 (1992).

2.  New and material evidence has not been submitted to 
reopen claims of service connection for a psychiatric 
disorder and for vertigo secondary to a head injury.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed.Cir.2001) (applicable when 
prior final denial entered by an RO); Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996) 
(applicable when prior final denial entered by the Board).  
It was specifically stated in the VCAA that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See VCAA (codified as amended at 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002)).  It is noted that regulations 
adopted by VA implementing the VCAA include changes to the 
standard for determining new and material evidence under 
38 C.F.R. § 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A(g) (West Supp. 2002) that states 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate. 
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Duty to 
Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).  Here, the 
veteran's claim was filed prior to August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran has not identified any pertinent evidence 
that is not of record.  To the extent that there is a duty to 
notify and assist in the absence of new and material evidence 
sufficient to reopen the claim, communications from the RO to 
the veteran, including the July 2000 decision that is the 
subject of this appeal, the March 2001 statement of the case, 
and December 2001 supplemental statement of the case, have 
kept him apprised of the substance of what he must show to 
prevail in his claim and of what evidence the RO has 
received, and generally informed him as to what information 
and evidence he was responsible for, and what evidence VA 
must secure.  As noted above, there is no indication that 
there is any additional evidence that has not been obtained 
that is relevant to this appeal.  There is no further duty to 
notify or assist the veteran with this appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and Regulation

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  The Court 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996), overruled on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)..

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  [P]ersonality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2001).

Factual Background

The veteran's claim of entitlement to service connection, 
including for a schizoid personality, fainting spells, and 
headaches was originally denied by the RO in June 1972.  The 
veteran appealed the decision with to service connection for 
a nervous condition.  The veteran's appeal for entitlement to 
service connection for a nervous condition was denied by the 
Board in October 1974.

The veteran's application to reopen the previously denied 
claim of entitlement to service connection for the residuals 
of a head injury, including blackouts, headaches, and 
dizziness was denied by the Board in September 1992.

In July 1998, the RO reopened and denied the veteran's claims 
of entitlement to service connection for depressive mood, 
vertigo secondary to a head injury, and a psychiatric 
disorder, to include paranoid schizophrenia.  The veteran did 
not perfect a timely appeal to these issues and they became 
final.
At the time of the July 1998 denial of the veteran's claims 
for service connection for the disabilities at issue the 
evidence consisted of the veteran's service medical records 
and substantial post service medical records, from both 
private and VA treatment.  The veteran had also submitted his 
own contentions and arguments during the course of the 
previous adjudications.

The service medical records consisted of the veteran's 
entrance and exit examinations; the veteran indicated on his 
October 1968 enlistment report of medical history that he had 
had headaches and dizziness or fainting spells. Treatment 
records show that he was involved in an automobile accident 
in November 1969.  He was noted to have hit his head on the 
dashboard.  There had been no loss of consciousness, 
vomiting, or loss of memory.  He complained of an 
intermittent dull frontal headache.

One week after the accident the vetera was noted to have 
noted an increase in the severity of his headache.  He 
indicated that he had had headaches prior to the injury.  
There was no nausea, vomiting, or diplopia.  On physical 
examination there were no abnormalities noted.  A skull 
series of X-ray examinations was noted to be within normal 
limits.  The impression was probable emotional headaches.  

The veteran was seen in the mental hygiene unit from December 
1969 to April 1970.  His clinical psychologist wrote a 
summary report in April 1970 during the course of the 
veteran's separation from service.  His chief complaint had 
been that he was experiencing headaches for the previous 
year.  He had been involved in an automobile accident that 
"knocked me crazy like."  Since then the headaches had 
become more frequent and severe and had not been alleviated 
by medication.  Neurological evaluation at Naval Hospital 
Bethesda was negative and the diagnosis was recorded as 
tension headaches.

In the summary report, the veteran was noted to have suffered 
from considerable economic deprivation growing up.  He 
attended one year of college but quit because of family and 
personal problems.  He was also dissatisfied with college 
because of "the confusion, gossip, and back-biting" he 
encountered.  He had a job that he enjoyed because he was not 
required to interact with other people and could stay to 
himself.  His social life was practically nonexistent and his 
principle satisfaction was derived from passive solitary 
pursuits.  He was noted to have had a son one year prior to 
entering the Navy, and he was sending his mother a sizeable 
portion of his Navy pay to assist at home.

The veteran described boot camp as really getting to him 
because of the group living and structured environment.  
Following completion of boot camp, he attended Dental Tech 
School where he experienced considerable difficulty 
adjusting.  On several occasions during that time, he talked 
with a medical officer who prescribed tranquilizers and 
sleeping medication, although this provided no relief for his 
distress.  He completed the school and was ordered to the 
Dental Department of the Naval Academy.  He was three days 
late reporting for duty, which he did not intend because he 
was enjoying the "freedom of being at home."  It was about 
one month after arriving at the Naval Academy that he was 
referred to the Mental Hygeine Unit.

On mental status examination, the veteran was depressed and 
markedly tense.  He rarely looked at the examiner.  He talked 
principally of his headaches, his gross dissatisfaction with 
his duty station and the Navy in general, and his desire to 
return home where he was "needed more than in the Navy."  
Thinly veiled threats of doing harm to himself or others were 
frequently verbalized.  He spoke at length of being unable to 
"blend in with the scene" and feeling "robot-like," 
"blank like," and "in a daze."  He described his duty 
station as a "basket of snakes" and a "contaminated place" 
where others "invade your privacy" and talk behind your 
back.  He resisted insight and suggestions of ways to improve 
his adjustment.  Numerous medications had been tried but they 
had provided no relief.

The psychologist diagnosed schizoid personality; chronic, 
severe, manifested by emotional detachment, lifelong 
avoidance of close interpersonal relationships, inability to 
adapt to ordinary life situations and paranoid like ideation; 
stress minimal (routine naval service); predisposition - 
marked (lifelong schizoid adjustment); impairment for 
military service - marked.

The veteran's separation examination noted a diagnosis of 
schizoid personality, considered disabling for retention on 
active duty.

A private psychiatrist, B.L.C., sent a letter to VA noting 
only that he had seen the veteran for an evaluation in 
February 1973.

The veteran was examined by VA in May 1973.  He related that 
he was injured in an automobile accident in October 1969.  He 
reported that his head hit the windshield.  He said that he 
was knocked out for a short while.  He reported being sent to 
Bethesda Naval Hospital for X-ray examination, but was not 
admitted.  He reported that he was having headaches, and was 
referred to a psychologist because they thought he might have 
migraine headaches.  He reported that they never found the 
cause, so they decided to discharge him from the Navy.

He reported that he still had frequent headaches and 
dizziness.  He said the headaches were all around his head 
and occurred every day.  He noted that "[s]ometimes I get 
little blackout deals.  It's like the lights blink off 
momentarily.  I have to catch myself."  He did not fall or 
lose consciousness.  He said that many times at work, he had 
to leave and go home.  He said his vision was not as good.  
His headaches left him nervous.  No neurological disorder was 
found on examination.  EEG (electroencephalogram) findings 
were within normal limits.  

The veteran underwent a VA neuropsychiatric examination in 
September 1973.  The veteran reported that he had a poor 
social adjustment, as being around people made him jittery 
and uncomfortable.  The only abnormality noted by the 
examiner was that the veteran periodically experienced 
autistic thinking.  The examiner noted that the veteran 
showed good marital and vocational adjustment but poor social 
adjustment.  His social adjustment, although poor, was not a 
deterrent to his performance in gainful employment.  The 
examiner noted that the records showed that the veteran 
experienced severe headaches, dizziness, fainting spells and 
his other NP symptoms before coming into the service; that 
is, he experienced the symptoms before entering service.  The 
veteran felt that they might have become aggravated while in 
service.  It was the examiner's opinion that they were 
moderate in severity and no deterrent to the veteran as to 
his performance at work.  The diagnosis was personality 
disorder, schizoid type, chronic, moderate.

The veteran underwent a social work study for rating purposes 
from September 1973 to April 1974.  The social worker 
interviewed the veteran, his wife, his mother, and the 
veteran's psychiatrist, B.L.C.  The veteran was noted to be 
seeking service connection for among other things, 
nervousness and fainting spells.  The veteran's mother 
recalled that when he was in high school and college the 
veteran would itch and pace a lot when he was under pressure.  
The veteran reported that he had headaches that he related to 
tension before service, but which got much worse due to 
problems in service.  During service the veteran successfully 
studied to become a dental technician, but was unsuccessful 
after service in getting employment with dentists in private 
practice.

According to the veteran's mother, an allotment from his 
military pay to his mother was denied the veteran.  The 
veteran blamed this on problems with some petty officers 
beginning in boot camp.  The veteran's mother reported that 
the veteran wrote her about the problems.  The veteran was 
noted to still speak resentfully about his allotment 
request's having been denied.  The social worker noted that 
this seemed to be a significant factor, at least as the 
veteran perceived its contributing to his psychosocial 
dysfunctioning.

The veteran reported seeing a psychologist while stationed in 
San Diego twice a week for three to four weeks and seeing a 
psychiatrist once weekly for about five months just prior to 
his discharge for "schizoid personality" in June 1970.  

The veteran, his wife, and his mother were all concerned 
about his deteriorating intellectual and emotional state.  He 
reported that his mind wandered.  He could not seem to 
remember what he said or did according to his wife.  He could 
not keep still and did not sleep well at night.  His mother 
reported that he was noticeably more nervous since returning 
from the Navy.  

The social worker summarized her findings noting that the 
allotment incident "at most indicate[d] aggravation of 
attitudinal and behavioral patterns (schizoid may be moot) 
existing prior to service.  The one exception to this would 
seem to be in his attitude toward seeking to interact 
socially with other people and that associated behavior.  It 
would seem that he now [preferred] to stay away from other 
people, not go out of his house, and just be alone; this 
includes family as well as others.  It would seem that [the 
veteran] has not been able to make a successful transition 
from the nearly-adult responsibilities of adolescence and the 
more total, personally demanding responsibilities of 
adulthood.  It would seem ... in light of available 
information, [the veteran's] current problems are not 
causally related to his being in military service but are 
interrelated as developmental trend, peculiar to particular 
circumstances preservice, post service, and during service, 
in coping with life stress."

VA treatment records, dated in 1977, show treatment for 
complaints of feeling anxious and depression.  This treatment 
followed shortly after the death of the veteran's child, job 
difficulties, and possible marital problems.  The diagnosis 
was reactive depression.  The veteran was noted to have a 
history of blacking out, dizziness, and neck pain.  He was 
also noted to continue to have tension headaches.  

Medical records dated from 1979 and 1980 show treatment by 
Dr. P.T.F., a neurologist.  The veteran was noted to have 
fallen off a garbage truck in January 1978 and landed on his 
head.  He complained of problems with balance.  He complained 
of chronic daily frontal headaches, dizziness, difficulty 
with balance and syncope.  The neurologist diagnosed post 
concussion syndrome with headaches and labyrinthitis.

The veteran was seen by VA neurologists in 1984 for 
complaints of headaches and lightheadedness.  The diagnosis 
was migraine (syndrome).  The veteran complained of symptoms 
of lightheadedness and feeling of imbalance in June 1984.  In 
September and November 1984, he was still having symptoms.  
In April 1985, it was noted that no organic explanation for 
vertigo had been found.  In May and September 1985 and 
February 1986, he was noted to have chronic migraine and 
schizophreniform effect.  

An October 1987 CT scan of the brain showed no abnormalities. 

The veteran testified at the RO in October 1989.  The veteran 
described the car accident in service.  He dated the onset of 
his headaches, blackouts, and dizziness as following the 
accident.

Records from the MacGregor clinic, dated in May 1989, show 
treatment for mild vertigo.  In February 1991 the veteran was 
noted to be taking Inderal for the previous 13 years.  He had 
been having symptoms of impotence, depression, and lethargy.

In February 1992, the veteran was evaluated by a VA 
psychiatrist for treatment purposes.  He was diagnosed with 
anxiety disorder.  His recent loss of his job, his wife's 
facing a possible lay off from work, and the death of his son 
in 1997, were all noted to be causing stress.  Over the 
course of the next year he was seen several times, a follow-
up evaluation in February 1993 noted a further diagnosis of 
anxiety disorder. 

VA outpatient treatment records dating from 1994 to 1997 show 
complaints of dizziness.  In April 1997, he was noted to be 
very anxious. 

The veteran was examined by VA for compensation purposes in 
March 1998.  The examiner noted the veteran's automobile 
accident during service.  He reported having frequent 
headaches and dizziness.  The veteran reported that he had 
been getting a prescription for Valium from a private doctor.  
The diagnoses included mental condition followed up by a 
private physician.  

Evidence submitted since the July 1998 denials consist of 
records of private and VA medical treatment, and the 
veteran's testimony at a personal hearing.  

The medical records show current treatment and complaints 
related to the veteran's mental disorder and vertigo.  These 
records reflect continued complaints of mild anxiety and 
dizziness.  The treatment notes do not include record of 
specific treatment for these conditions, but rather the 
symptomatology was generally noted in conjunction with 
treatment for other diseases or disorders.

The veteran testified in July 2002.  He recounted his 
experience in the 1969 automobile accident.  The veteran's 
testimony was consistent with his previous testimony and his 
service medical records.  He reported that after the accident 
he did not seem to be himself.  He reported that off and on 
over the years after service he had sought treatment for his 
vertigo and mental condition.  He was still being treated for 
his anxiety with Valium by the VA.  He reported that he had 
the symptoms of lightheadedness both before and after he was 
put on medication for high blood pressure.  He continued to 
have the symptoms two to three times per week.  He contended 
that he had never suffered from symptoms of schizophrenia, 
but did suffer from anxiety.

Analysis

As noted above, the veteran's claims of service connection 
were most recently addressed by the RO in July 1998.  Because 
the veteran did not file a timely appeal of the decision, it 
has become final and may only be reopened and addressed on 
the merits by the submittal of new and material evidence.  
38 C.F.R. §§ 3.156, 20.302, 20.1103, (2001).

The veteran's statements and contentions, presented at his 
hearing and in writing, are neither new nor material in that 
they are essentially reiterations of previous assertions of 
causality.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Although his statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Thus, even if some of contentions of record represent "new" 
evidence, it is nonetheless not "material" because it has 
not been shown that the veteran has any medical knowledge 
beyond that of lay persons. Moray v. Brown, 5 Vet. App. 211 
(1993). 

The medical evidence submitted merely confirms what was 
previously known: that the veteran suffers from occasional 
dizziness and from a variously diagnosed psychiatric 
condition, most recently diagnosed as an anxiety disorder.  
Previously considered medical evidence includes a diagnosis 
of an anxiety disorder.  (e.g., see VA treatment record dated 
in February 1992).  At the time of the 1998 final RO decision 
it was already known that the veteran had a variously 
diagnosed psychiatric disability, to include an anxiety 
disorder, and complaints of vertigo after service.  38 C.F.R. 
§ 3.156; Anglin v. West, 203 F.3d 1343 (Fed.Cir. 2000); 
Vargas- Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, 
the additional medical evidence is not material evidence 
since it does not tend to link either the vertigo or the 
mental disorder, with the veteran's active duty, nor does it 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or 
disabilities.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The additional evidence, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  38 C.F.R. § 3.156.

In conclusion, the Board finds that new and material evidence 
has not been submitted since the 1998 final RO decision.  
Thus, the claims for service connection have not been 
reopened. 






ORDER

New and material evidence not having been submitted, the 
application to reopen claims of service connection for a 
psychiatric disorder and vertigo secondary to a head injury 
is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

